[exhibit103001.jpg]
BANK OF NORTH CAROLINA SALARY CONTINUATION AGREEMENT This SALARY CONTINUATION
AGREEMENT (this “Agreement”) is entered into December 12, 2016 by and between
Bank of North Carolina (the “Bank”), a North Carolina-chartered, FDIC-insured
nonmember bank, and Ronald J. Gorczynski, an executive of the Bank (the
“Executive”). WHEREAS, the Executive has contributed substantially to the
success of the Bank and its parent company, BNC Bancorp, a North Carolina
corporation, and the Bank desires that the Executive continue in its employ,
WHEREAS, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets, WHEREAS, as of the date of this Agreement none of the conditions
or events included in the definition of the term “golden parachute payment” that
is set forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, WHEREAS, the parties
hereto intend this Agreement to be an unfunded arrangement maintained primarily
to provide supplemental retirement benefits for the Executive (who is a key
employee and member of a select group of management), and to be considered a top
hat plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). The Executive is fully advised of the Bank’s financial
status. NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows. ARTICLE 1 DEFINITIONS 1.1
“Accrual Balance” means the liability that should be accrued by the Bank under
generally accepted accounting principles (“GAAP”) for the Bank’s obligation to
the Executive under this Agreement, applying Financial Accounting Standards
Board ASC 710-10-30 (formerly known as Accounting Principles Board Opinion No.
12, as amended by Statement of Financial Accounting Standards No. 106), and the
calculation method and discount rate specified hereinafter. The Accrual Balance
is calculated such that when it is credited with interest each month the Accrual
Balance at Normal Retirement Age equals the present value of the normal
retirement benefits. The discount rate means the rate used by the Plan
Administrator for determining the Accrual Balance. In its sole discretion the
Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP. 1.2 “Beneficiary” means each designated
person, or the estate of the deceased Executive, entitled to benefits, if any,
upon the death of the Executive, determined according to Article 4.



--------------------------------------------------------------------------------



 
[exhibit103002.jpg]
1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries. 1.4 “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, applying the percentage threshold
specified in each of paragraphs (a) through (c) of this section 1.4 or the
related percentage threshold specified in section 409A and rules, regulations,
and guidance of general application thereunder, whichever is greater – (a)
Change in ownership: a change in ownership of BNC Bancorp occurs on the date any
one person or group accumulates ownership of BNC Bancorp stock constituting more
than 50% of the total fair market value or total voting power of BNC Bancorp’s
stock, (b) Change in effective control: (x) any one person, or more than one
person acting as a group, acquires within a 12-month period ownership of BNC
Bancorp stock possessing 30% or more of the total voting power of BNC Bancorp
stock, or (y) a majority of BNC Bancorp’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
in advance by a majority of BNC Bancorp’s board of directors, or (c) Change in
ownership of a substantial portion of assets: a change in ownership of a
substantial portion of BNC Bancorp’s assets occurs if in a 12-month period any
one person or more than one person acting as a group acquires from BNC Bancorp
assets having a total gross fair market value equal to or exceeding 40% of the
total gross fair market value of all of BNC Bancorp’s assets immediately before
the acquisition or acquisitions. For this purpose, gross fair market value means
the value of BNC Bancorp’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets. 1.5
“Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended. 1.6 “Disability”
means, because of a medically determinable physical or mental impairment that
can be expected to result in death or that can be expected to last for a
continuous period of at least 12 months, (x) the Executive is unable to engage
in any substantial gainful activity, or (y) the Executive is receiving income
replacement benefits for a period of at least three months under an accident and
health plan of the employer. Medical determination of disability may be made
either by the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank. Upon request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or provider’s determination. 1.7 “Early
Termination” means Separation from Service before Normal Retirement Age for
reasons other than death, Disability, or Termination with Cause. 1.8 “Effective
Date” means December 1, 2016.



--------------------------------------------------------------------------------



 
[exhibit103003.jpg]
1.9 “Intentional,” for purposes of this Agreement, no act or failure to act on
the part of the Executive will be considered intentional if it is due primarily
to an error in judgment or negligence. An act or failure to act on the
Executive’s part is intentional if it is not in good faith and if it is without
a reasonable belief that the action or failure to act is in the best interests
of the Bank. 1.10 “Normal Retirement Age” means age 65. 1.11 “Plan
Administrator” or “Administrator” means the plan administrator described in
Article 7. 1.12 “Plan Year” means a twelve-month period commencing on January 1
and ending on December 31 of each year. The initial Plan Year commenced on the
Effective Date. 1.13 “Separation from Service” means the Executive’s service as
an executive and independent contractor to the Bank and any member of a
controlled group, as defined in Code section 414, terminates for any reason,
other than because of a leave of absence approved by the Bank or the Executive’s
death. For purposes of this Agreement, if there is a dispute about the
employment status of the Executive or the date of the Executive’s Separation
from Service, the Bank has the sole and absolute right to decide the dispute,
unless a Change in Control has occurred. 1.14 “Termination with Cause” and
“Cause” have the same meaning specified in any effective severance or employment
agreement existing on the date hereof or hereafter entered into between the
Executive and the Bank or between the Executive and BNC Bancorp. If the
Executive is not a party to a severance or employment agreement containing a
definition of termination with cause, Termination with Cause means the Bank
terminates the Executive’s employment because of – (a) gross negligence or gross
neglect of duties or intentional and material failure to perform stated duties
after written notice thereof, causing material harm to the Bank or affiliates,
or (b) disloyalty or dishonesty in the performance of duties, or a breach of
fiduciary duties for personal profit, in any case whether in the Executive’s
capacity as a director or officer, or (c) intentional wrongful damage to the
business or property of the Bank or its affiliates, including without limitation
the reputation of the Bank, which in the Bank’s judgement causes material harm
to the Bank or affiliates, or (d) willful violation of any applicable law or
significant policy of the Bank or an affiliate, causing material harm to the
Bank or affiliates, regardless of whether the violation leads to criminal
prosecution or conviction. For purposes of this Agreement applicable laws
include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Bank, or (e) the occurrence of any event that results in the
Executive being excluded from coverage, or having coverage limited for the
Executive as compared to other executives of the Bank, under the Bank’s blanket
bond or other fidelity or insurance policy covering its directors, officers, or
employees, or



--------------------------------------------------------------------------------



 
[exhibit103004.jpg]
(f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or (g) conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for seven consecutive
days or more. 1.15 “Voluntary Termination with Good Reason” means a voluntary
Separation from Service by the Executive if the following conditions (x) and (y)
are satisfied: (x) a voluntary Separation from Service by the Executive will be
considered a Voluntary Termination with Good Reason if any of the following
occur without the Executive’s advance written consent – 1) a material diminution
of the Executive’s base salary, 2) a material diminution of the Executive’s
authority, duties, or responsibilities, 3) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Executive
is required to report, 4) a material diminution in the budget over which the
Executive retains authority, 5) a material change in the geographic location at
which the Executive must perform services for the Bank, or 6) any other action
or inaction that constitutes a material breach by the Bank of the agreement
under which the Executive provides services to the Bank. (y) the Executive must
give notice to the Bank of the existence of one or more of the conditions
described in clause (x) within 90 days after the initial existence of the
condition, and the Bank has 30 days thereafter to remedy the condition. In
addition, the Executive’s voluntary termination because of the existence of one
or more of the conditions described in clause (x) must occur within 24 months
after the initial existence of the condition. ARTICLE 2 LIFETIME BENEFITS 2.1
Normal Retirement. Unless Separation from Service or a Change in Control occurs
before Normal Retirement Age, when the Executive attains Normal Retirement Age
the Bank will pay to the Executive the benefit described in this section 2.1
instead of any other benefit under this Agreement. If the Executive’s Separation
from Service thereafter is a Termination with Cause or if this Agreement
terminates under Article 5, no further benefits will be paid. 2.1.1 Amount of
benefit. The annual benefit under this section 2.1 is $60,000. Beginning one
year after payment of the benefit begins, the benefit will increase annually by
3.00%. 2.1.2 Payment of benefit. Beginning with the month immediately after the
month in which the Executive attains Normal Retirement Age, the Bank will pay
the benefit to the Executive in equal monthly installments on the first day of
each month. The benefit will be paid to the Executive for the Executive’s
lifetime.



--------------------------------------------------------------------------------



 
[exhibit103005.jpg]
2.2 Early Termination. Unless the Executive is entitled to the benefit under
section 2.4 after a Change in Control, upon Early Termination the Bank will pay
to the Executive the benefit described in this section 2.2 instead of any other
benefit under this Agreement. 2.2.1 Amount of benefit. The benefit is calculated
as the amount that fully amortizes the Accrual Balance existing at the end of
the month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance over the period beginning with the Executive’s
Normal Retirement Age and taking into account interest at the discount rate or
rates established by the Plan Administrator. Beginning one year after payment of
the benefit begins, the benefit will increase annually by 3.00%. 2.2.2 Payment
of benefit. The Bank will pay the benefit to the Executive in equal monthly
installments on the first day of each month, beginning with the later of (x) the
seventh month after the Executive’s Separation from Service, or (y) the month
immediately after the month in which the Executive attains the Normal Retirement
Age. The benefit will be paid to the Executive for the Executive’s lifetime. 2.3
Disability. Unless the Executive is entitled to the benefit under section 2.4
after a Change in Control, upon Separation from Service because of Disability
before Normal Retirement Age the Bank will pay to the Executive the benefit
described in this section 2.3 instead of any other benefit under this Agreement.
2.3.1 Amount of benefit. The benefit is calculated as the amount that fully
amortizes the Accrual Balance existing at the end of the month immediately
before the month in which Separation from Service occurs, amortizing that
Accrual Balance over the period beginning with the Executive’s Normal Retirement
Age and taking into account interest at the discount rate or rates established
by the Plan Administrator. Beginning one year after payment of the benefit
begins, the benefit will increase annually by 3.00%. 2.3.2 Payment of benefit.
Beginning with the later of (x) the seventh month after the Executive’s
Separation from Service, or (y) the month immediately after the month in which
the Executive attains the Normal Retirement Age, the Bank will pay the
Disability benefit to the Executive in equal monthly installments on the first
day of each month. The benefit will be paid to the Executive for the Executive’s
lifetime. 2.4 Change in Control. If a Change in Control occurs both before
Normal Retirement Age and before Separation from Service, the Bank will pay to
the Executive the benefit described in this section 2.4 instead of any other
benefit under this Agreement. 2.4.1 Amount of benefit. The annual benefit under
this section 2.4 is $60,000. Beginning one year after payment of the benefit
begins, the benefit will increase annually by 3.00%. 2.4.2 Payment of benefit.
Beginning with the month immediately after the month in which the Executive
attains Normal Retirement Age, the Bank will pay the benefit to the Executive in
equal monthly installments on the first day of each month. The benefit will be
paid to the Executive for the Executive’s lifetime.



--------------------------------------------------------------------------------



 
[exhibit103006.jpg]
2.5 Annual Benefit Statement. Within 120 days after the end of each Plan Year
the Plan Administrator will provide or cause to be provided to the Executive an
annual benefit statement showing benefits payable or potentially payable to the
Executive under this Agreement. Each annual benefit statement supersedes the
previous year’s annual benefit statement. If there is a contradiction between
this Agreement and the annual benefit statement concerning the amount of a
particular benefit payable or potentially payable to the Executive under
sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit determined under
this Agreement controls. 2.6 Savings Clause Relating to Compliance with Code
Section 409A. Despite any contrary provision of this Agreement, if when the
Executive’s employment terminates the Executive is a specified employee, as
defined in Code section 409A, and if any payments under Article 2 of this
Agreement will result in additional tax or interest to the Executive because of
section 409A, the Executive is not entitled to the payments under Article 2
until the earliest of (x) the date that is at least six months after termination
of the Executive’s employment for reasons other than the Executive’s death, (y)
the date of the Executive’s death, or (z) any earlier date that does not result
in additional tax or interest to the Executive under section 409A. If any
provision of this Agreement would subject the Executive to additional tax or
interest under section 409A, the Bank will reform the provision. However, the
Bank will maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank is not required to incur any additional compensation
expense as a result of the reformed provision. 2.7 One Benefit Only. Despite
anything to the contrary in this Agreement, the Executive and Beneficiary are
entitled to one benefit only under this Agreement, which is determined by the
first event to occur that is dealt with by this Agreement. Except as provided in
section 2.5 or Article 3, subsequent occurrences of events dealt with by this
Agreement do not entitle the Executive or Beneficiary to other or additional
benefits under this Agreement. ARTICLE 3 DEATH BENEFITS 3.1 Death Before
Separation from Service. If the Executive dies before Separation from Service,
at the Executive’s death the Executive’s Beneficiary is entitled to an amount in
cash equal to the Accrual Balance existing when the Executive’s death occurs. If
a benefit is payable to the Executive’s Beneficiary under this section 3.1, the
benefit will be paid in a single lump sum 90 days after the Executive’s death.
However, no benefit will be paid or payable under this Agreement to the
Executive, the Executive’s Beneficiary, or the Executive’s estate if this
Agreement terminates under Article 5. 3.2 Death after Separation from Service.
If the Executive dies after Separation from Service and if Separation from
Service was not a Termination with Cause, at the Executive’s death the
Executive’s Beneficiary is entitled to an amount in cash equal to the Accrual
Balance remaining when the Executive’s death occurs. If a benefit is payable to
the Executive’s Beneficiary under this section 3.2, the benefit will be paid in
a single lump sum 90 days after the Executive’s death. However, no benefit will
be paid or payable under this Agreement to the Executive, the Executive’s
Beneficiary, or the Executive’s estate if this Agreement terminates under
Article 5.



--------------------------------------------------------------------------------



 
[exhibit103007.jpg]
ARTICLE 4 BENEFICIARIES 4.1 Beneficiary Designations. The Executive may
designate a Beneficiary to receive any benefits payable under this Agreement
after the Executive’s death. The Beneficiary designated under this Agreement may
be the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates. 4.2 Beneficiary
Designation: Change. The Executive designates a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. The Executive’s Beneficiary designation
is automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Executive may change a Beneficiary by completing, signing, and
otherwise complying with the terms of the Beneficiary Designation Form and the
Plan Administrator’s rules and procedures, as in effect from time to time. Upon
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed are cancelled. The Plan Administrator
is entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.
4.3 Acknowledgment. No designation or change in designation of a Beneficiary is
effective until received, accepted, and acknowledged in writing by the Plan
Administrator or its designated agent. 4.4 No Beneficiary Designation. If the
Executive dies without a valid beneficiary designation or if all designated
Beneficiaries predecease the Executive, the Executive’s spouse is the designated
Beneficiary. If the Executive has no surviving spouse, the benefit payments will
be made to the personal representative of the Executive’s estate. 4.5 Facility
of Payment. If a benefit is payable to a minor, to a person declared
incapacitated, or to a person incapable of handling the disposition of his or
her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as the Bank deems appropriate before distribution of the
benefit. Distribution completely discharges the Bank from all liability for the
benefit. ARTICLE 5 GENERAL LIMITATIONS 5.1 Termination with Cause. Despite any
contrary provision of this Agreement, the Bank will not pay any benefit under
this Agreement and this Agreement terminates if Separation from Service is a
Termination with Cause. 5.2 Removal. If the Executive is removed from office or
permanently prohibited from participating in the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
terminate as of the effective date of the order.



--------------------------------------------------------------------------------



 
[exhibit103008.jpg]
5.3 Default. Despite any contrary provision of this Agreement, if the Bank is in
“default” or “in danger of default,” as those terms are defined in section 3(x)
of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations under
this Agreement terminate. 5.4 FDIC Open-Bank Assistance. All obligations under
this Agreement terminate, except to the extent determined that continuation of
the contract is necessary for the continued operation of the Bank, if the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in section
13(c) of the Federal Deposit Insurance Act. 12 U.S.C. 1823(c). Any rights of the
parties that have already vested are not affected, however. ARTICLE 6 CLAIMS AND
REVIEW PROCEDURES 6.1 Claims Procedure. The Bank will notify any person or
entity that makes a claim for benefits under this Agreement (the “Claimant”) in
writing, within 90 days after receiving Claimant’s written application for
benefits, of his or her eligibility or noneligibility for benefits under the
Agreement. If the Plan Administrator determines that the Claimant is not
eligible for benefits or full benefits, the notice will state (w) the specific
reasons for denial, (x) a specific reference to the provisions of the Agreement
on which the denial is based, (y) a description of any additional information or
material necessary for the Claimant to perfect his or her claim, and a
description of why it is needed, and (z) an explanation of the Agreement’s
claims review procedure and other appropriate information concerning steps to be
taken if the Claimant wishes to have the claim reviewed. If the Plan
Administrator determines that there are special circumstances requiring
additional time to make a decision, the Bank will notify the Claimant of the
special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to an additional 90 days. 6.2 Review Procedure.
If the Claimant is determined by the Plan Administrator not to be eligible for
benefits, or if the Claimant believes that he or she is entitled to greater or
different benefits, the Claimant will have the opportunity to have his or her
claim reviewed by the Bank by filing a petition for review with the Bank within
60 days after receipt of the notice issued by the Bank. The Claimant’s petition
must state the specific reasons the Claimant believes entitle him or her to
benefits or to greater or different benefits. Within 60 days after receipt by
the Bank of the petition, the Plan Administrator will give the Claimant (and
counsel, if any) an opportunity to present his or her position verbally or in
writing, and the Claimant (or counsel) will have the right to review the
pertinent documents. The Plan Administrator will notify the Claimant of the Plan
Administrator’s decision in writing within the 60-day period, stating
specifically the basis of its decision, written in a manner to be understood by
the Claimant, and the specific provisions of the Agreement on which the decision
is based. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60 days at the
election of the Plan Administrator, but notice of this deferral will be given to
the Claimant.



--------------------------------------------------------------------------------



 
[exhibit103009.jpg]
ARTICLE 7 ADMINISTRATION OF AGREEMENT 7.1 Plan Administrator Duties. This
Agreement will be administered by a Plan Administrator consisting of the Board
or such committee or person as the Board appoints. The Executive may not be a
member of the Plan Administrator. The Plan Administrator has the discretion and
authority to (x) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement and (y) decide or resolve
any and all questions that may arise, including interpretations of this
Agreement. 7.2 Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank. 7.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
about any question arising out of the administration, interpretation, and
application of the Agreement and the rules and regulations promulgated hereunder
is final and conclusive and binding upon all persons having any interest in the
Agreement. No Beneficiary or the Executive has any right, vested or nonvested,
regarding the continued use of any previously adopted assumptions, including but
not limited to the discount rate and calculation method employed in the
determination of the Accrual Balance. 7.4 Indemnity of Plan Administrator. The
Bank will indemnify and hold harmless the members of the Plan Administrator
against any and all claims, losses, damages, expenses, or liabilities arising
from any action or failure to act with respect to this Agreement, except in the
case of willful misconduct by the Plan Administrator or any of its members. 7.5
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank will supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the retirement, Disability,
death, or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator reasonably requires. ARTICLE 8
MISCELLANEOUS 8.1 Amendments and Termination. This Agreement may be amended
solely by a written agreement signed by the Bank and by the Executive, and
except for termination occurring under Article 5 this Agreement may be
terminated solely by a written agreement signed by the Bank and by the
Executive. 8.2 Binding Effect. This Agreement binds the Executive and the Bank
and their beneficiaries, survivors, executors, successors, administrators, and
transferees. 8.3 No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank nor does it



--------------------------------------------------------------------------------



 
[exhibit103010.jpg]
10 interfere with the Bank’s right to discharge the Executive. It also does not
require the Executive to remain an employee or interfere with the Executive’s
right to terminate employment at any time. 8.4 Non-Transferability. Benefits
under this Agreement may not be sold, transferred, assigned, pledged, attached,
or encumbered. 8.5 Successors; Binding Agreement. By an assumption agreement in
form and substance satisfactory to the Executive, the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the Bank’s business or assets to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Bank would be required to perform this Agreement had no
succession occurred. 8.6 Tax Withholding. The Bank will withhold any taxes that
are required to be withheld from the benefits provided under this Agreement. 8.7
Applicable Law. The Agreement and all rights hereunder are governed by the laws
of the State of North Carolina, except to the extent preempted by the laws of
the United States of America. 8.8 Unfunded Arrangement. The Executive and
beneficiary are general unsecured creditors of the Bank for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to pay benefits. The rights to benefits are not subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and beneficiary have no preferred or
secured claim. 8.9 Entire Agreement. This Agreement constitutes the entire
agreement between the Bank and the Executive concerning the subject matter. No
rights are granted to the Executive under this Agreement other than those
specifically set forth. 8.10 Severability. If any provision of this Agreement is
held invalid, invalidity does not affect any other provision of this Agreement
not held invalid, and to the full extent consistent with law each such other
provision continues in full force and effect. If any provision of this Agreement
is held invalid in part, invalidity does not affect the remainder of such
provision not held invalid, and to the full extent consistent with law the
remainder of the provision, together with all other provisions of this
Agreement, continues in full force and effect. 8.11 Headings. Headings are
included herein solely for convenience of reference and do not affect the
meaning or interpretation of any provision of this Agreement. 8.12 Notices. All
notices, requests, demands, and other communications hereunder must be in
writing and will be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice. Unless otherwise changed by notice, notice is properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of notice, and
properly addressed to the Bank if addressed to the Board of Directors, Bank of
North Carolina, 831 Julian Avenue, Thomasville, North Carolina 27360.



--------------------------------------------------------------------------------



 
[exhibit103011.jpg]
11 8.13 Payment of Legal Fees. The Bank is aware that after a Change in Control
management could cause or attempt to cause the Bank to refuse to comply with its
obligations under this Agreement, or could institute or cause or attempt to
cause the Bank to institute litigation seeking to have this Agreement declared
unenforceable, or could take or attempt to take other action to deny Executive
the benefits intended under this Agreement. In these circumstances the purpose
of this Agreement would be frustrated. The Bank desires that the Executive not
be required to incur expenses associated with enforcement of rights under this
Agreement, whether by litigation or other legal action, because the cost and
expense thereof would substantially detract from the benefits intended to be
granted to the Executive hereunder. The Bank desires that the Executive not be
forced to negotiate settlement of rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change in Control it appears to
Executive that (x) the Bank has failed to comply with any of its obligations
under this Agreement, or (y) the Bank or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or recover from the Executive the
benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive to retain counsel of the Executive’s
choice, at the Bank’s expense as provided in this section 8.13, to represent the
Executive in the initiation or defense of any litigation or other legal action,
whether by or against the Bank or any director, officer, stockholder or other
person affiliated with the Bank, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Bank and any counsel chosen by
the Executive under this section 8.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship exists between
the Executive and that counsel. The fees and expenses of counsel selected by the
Executive will be paid or reimbursed to the Executive by the Bank on a regular,
periodic basis upon presentation by the Executive of a statement or statements
prepared by counsel in accordance with counsel’s customary practices, regardless
of whether suit is brought and regardless of whether incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the
Executive’s legal fees under this section 8.13 operates separately from and in
addition to any legal fee reimbursement obligation the Bank or the Bank’s parent
BNC Bancorp may have with the Executive under a severance, employment, or other
agreement. Despite any contrary provision in this Agreement however, the Bank is
not required to pay or reimburse the Executive’s legal expenses if doing so
violates section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)]
and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3]. IN
WITNESS WHEREOF, the Executive and a duly authorized Bank officer have executed
this Salary Continuation Agreement as of the date first written above.
EXECUTIVE: BANK: BANK OF NORTH CAROLINA /s/ Ronald J. Gorczynski Ronald J.
Gorczynski By: /s/ Richard D. Callicutt II Richard D. Callicutt II Title:
President and Chief Executive Officer



--------------------------------------------------------------------------------



 